IN THE COMMONWEALTH COURT OF PENNSYLVANIA


General Motors, LLC,                    :
                  Petitioner            :
                                        :
            v.                          :    No. 1075 C.D. 2016
                                        :
Bureau of Professional and              :
Occupational Affairs, State Board       :
of Vehicle Manufacturers, Dealers       :
and Salespersons,                       :
                   Respondent           :


                                     ORDER


             NOW, October 12, 2017, having considered intervenors’ application

for reargument and petitioner’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge